             Case 2:13-cr-00084-JAM Document 344 Filed 10/29/20 Page 1 of 4


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ANN C. M c CLINTOCK, Bar #141313
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, California 95814
     Telephone: (916) 498-5700
 5
 6   Attorney for Defendant
     ANITA SHARMA
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     )   No. 2:13-cr-00084 JAM
                                                   )
12                        Plaintiff,               )   STIPULATION AND ORDER RE:
                                                   )   DEFENDANT SHARMA’S RELEASE
13          v.                                     )   PENDING APPEAL
                                                   )
14   ANITA SHARMA,                                 )
                                                   )
15                    Defendant.                   )
     __________________________________            )
16


17          Defendant ANITA SHARMA is presently serving a sentence of 46 months following her
18   conviction for fraud and false statements in the above-captioned matter. She is incarcerated at the
19   FCI Dublin, where she self-surrendered on January 9, 2019.
20          Although the government does not agree that Ms. Sharma has raised substantial questions of
21   law or fact likely to result in either reversal, an order for a new trial, a non-prison sentence, or a
22   reduced sentence that would likely be completed prior to the disposition of the appeal, the government
23   has agreed not to oppose Sharma’s request for bail pending her Ninth Circuit appeal if the appropriate
24   bail package is put in place. The parties hereby stipulate that Ms. Sharma may be released pending
25   appeal upon the following conditions:
26          1.     Ms. Sharma signs an unsecured bond pending appeal in the amount of $50,000, and that
27                 her sons, Karan and Sawraj Sharma, will sign as sureties;
28          2.     Ms. Sharma agrees to appear on time at all proceedings as required and shall surrender
      Case 2:13-cr-00084-JAM Document 344 Filed 10/29/20 Page 2 of 4


 1         for service of any sentence imposed as directed;
 2   3.    Ms. Sharma shall advise the court and her attorneys prior to any change in address;
 3   4.    Ms. Sharma shall not commit any offense in violation of federal, state, or local law
 4         while on release pending appeal;
 5   5.    Ms. Sharma must report to and comply with the rules and regulations of Pretrial
 6         Services;
 7   6.    Ms. Sharma must report in person or by phone to the Pretrial Services Office in
 8         Sacramento, California, on the first working day following release from custody;
 9   7.    Ms. Sharma must reside at a location approved by the Pretrial Services Officer and not
10         move or absent herself from this residence for more than 24 hours without prior
11         approval of the Pretrial Services Officer;
12   8.    Ms. Sharma must cooperate in the collections of a DNA sample;
13   9.    Ms. Sharma must restrict her travel to California unless otherwise approved in advance
14         by the Pretrial Services Officer;
15   10.   Ms. Sharma must not apply for or obtain a passport or any other travel documents
16         during the pendency of this case;
17   11.   Ms. Sharma must not possess, have in her residence, or have access to a
18         firearm/ammunition, destructive device, or other dangerous weapon; additionally, she
19         must provide written proof of divestment of all firearms/ammunition under her control;
20   12.   Ms. Sharma must refrain from excessive use of alcohol or any use of a narcotic drug or
21         other controlled substance without a prescription by a licensed medical practitioner; and
22         she must notify Pretrial Services immediately of any such prescribed medication(s).
23         However, medicinal marijuana may not be used;
24   13.   Ms. Sharma must not associate or have any contact with the codefendants in this case,
25         Surjit Singh and Rajeshwar Singh, unless in the presence of counsel or otherwise
26         approved in advance by the Pretrial Services Officer;
27
28                                              2
      Case 2:13-cr-00084-JAM Document 344 Filed 10/29/20 Page 3 of 4


 1   14.    Ms. Sharma must report any contact she has with law enforcement to her Pretrial
 2          Services Officer with 24 hours;
 3   15.    This stipulation is entered into solely for the purpose of obtaining Ms. Sharma’s release
 4          pending her Ninth Circuit appeal, and in no way alters to the terms of the sentence
 5          imposed by this Court’s judgment of conviction, nor does it affect the government’s
 6          right to seek modification or vacation of the release order should good cause exist for
 7          doing so;
 8   16.    Ms. Sharma may be ordered released from FCI Dublin on Monday, November 2, 2020,
 9          at 2 p.m. where she will be picked up by one of her sons, Karan or Sawraj Sharma, or
10          her daughter-in-law, Megan Collett, and driven to home to Gilroy.
11   It is so stipulated, this 28th day of October, 2020,
12
13                                         s/ Lee Bickley
                                           LEE BICKLEY
14                                         Assistant U.S. Attorney
15
                                           s/ Ann C. McClintock
16                                         ANN C. M c CLINTOCK
                                           Assistant Federal Defender
17
                                           Attorney for Defendant
18                                         ANITA SHARMA
19
20
21
22
23
24
25
26
27
28                                                 3
             Case 2:13-cr-00084-JAM Document 344 Filed 10/29/20 Page 4 of 4


 1                                                ORDER
 2         Subject to the conditions for release set forth above, and for good cause shown, the defendant
 3   ANITA SHARMA, Registration Number 69925-097, is hereby ordered released on bail pending
 4   appeal from the custody of the Bureau of Prisons, where she is currently housed at FCI DUBLIN, on
 5   the 2nd of November 2020, at 2:00 p.m.
 6
 7
       DATED: October 28, 2020                    /s/ John A. Mendez
 8
                                                  THE HONORABLE JOHN A. MENDEZ
 9                                                UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    4
